Citation Nr: 0209228	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  94-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right 
wrist and hand disability as a result of VA hospitalization 
or medical or surgical treatment from September 1949 to March 
1950.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1943 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied (as not well grounded) a 
claim to reopen a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional right hand and wrist 
disability.  

By way of history, a March 1988 RO rating decision had denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).  
By letter dated April 14, 1988, the RO notified the veteran 
of this decision.  The veteran did not enter a notice of 
disagreement with this decision and it became final.  

In December 1994, the veteran effectively filed a claim to 
reopen the previously denied claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
right wrist and hand disability as a result of VA 
hospitalization or medical or surgical treatment from 
September 1949 to March 1950.  As noted above, in the July 
1995 rating decision, the RO denied (erroneously as not well 
grounded) the claim for compensation for additional right 
wrist and hand disability under 38 U.S.C.A. § 1151.  The 
veteran perfected an appeal of this decision.  

This matter was Remanded by the Board in November 1997 and 
August 2000 for the purpose of having the RO initially 
adjudicate the question of whether new and material evidence 
had been submitted to reopen the claim for compensation for 
additional right wrist and hand disability under 38 U.S.C.A. 
§ 1151.  In April 2002, the RO determined that the requisite 
new and material evidence had been submitted to reopen the 
claim, and then considered the question on the merits.  The 
RO then denied the claim for compensation for additional 
right wrist and hand disability under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, requested all relevant evidence designated by 
the veteran, and provided him a VA medical examination and 
medical nexus opinion in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  In a March 1988 rating decision, the RO denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151); 
the veteran was duly notified of the decision by a letter 
dated April 14, 1988, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  

3.  The evidence associated with the claims file subsequent 
to the March 1988 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for compensation for 
additional right wrist and hand disability under 38 U.S.C.A. 
§ 1151. 

4.  The competent medical evidence of record does not 
demonstrate that the veteran has any additional right wrist 
or hand disability as the result of VA hospitalization or 
medical or surgical treatment from September 1949 to March 
1950.



CONCLUSIONS OF LAW

1.  The RO's March 1988 rating decision denying entitlement 
to compensation for right hand disability under the 
provisions of 38 U.S.C. § 351 (renumbered as 38 U.S.C.A. 
§ 1151) is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's March 1988 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to benefits 
for additional right wrist and hand disability under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159).  

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability as a result of hospitalization or medical or 
surgical treatment received at a VA medical facility from 
September 1949 to March 1950 have not been met or 
approximated.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (1996); 38 C.F.R. § 
3.102 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000 and implementing regulations apply to claims to 
reopen based on new and material evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO advised the appellant of what must be 
demonstrated to reopen and substantiate on the merits a claim 
of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability as a result of VA hospitalization or medical or 
surgical treatment from September 1949 to March 1950.  The 
April 2002 supplemental statement of the case informed the 
veteran of the laws and regulations regarding finality of 
claims, reopening claims, and the requirements to 
substantiate a claim under the provisions of 38 U.S.C.A. 
§ 1151.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim, including 
the attempt to obtain the records of VA hospitalization from 
September 1949 to March 1950.  A May 1995 response from the 
VA Medical Center reflects that no records of hospitalization 
of the veteran were located during a search.  As these 
records are not available, there is no reasonable possibility 
that that further assistance would aid in substantiating the 
claim, and requests for these records would be futile.  
38 U.S.C.A. § 5103A(a)(2), (b)(3) (West Supp. 2001).  The 
veteran was afforded a personal hearing in May 1997 before 
the undersigned acting member of the Board, sitting at Waco, 
Texas, and a personal hearing in April 1999 at the RO. 

The veteran was provided a VA orthopedic examination in 
January 1997, which included medical diagnoses and relevant 
etiology opinions regarding current right wrist disability.  
The Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claim, so that 
further examination or medical opinion is not necessary to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
Supp. 2001).  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  New and Material Evidence to Reopen the 38 U.S.C.A. 
§ 1151 Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in a March 1988 rating decision, the RO denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C. § 351 (renumbered as 38 U.S.C.A. 
§ 1151).  The veteran was duly notified of the decision by 
letter dated April 14, 1988, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  Therefore, the March 1988 RO rating decision became 
final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in December 1994, 
prior to the August 29, 2001 effective date for regulatory 
change of the new and material requirement, the changes to 
the definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be fairly considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, in the April 2002 supplemental statement of the 
case during the appeal, the RO determined that new and 
material evidence had been presented, reopened the veteran's 
claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability, and considered that issue on a de novo basis.  
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's March 1988 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim of entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional right wrist and hand disability.  The basis of the 
March 1988 denial of claim was that there was no evidence of 
record that showed carelessness, accident, negligence, lack 
of proper skill, or error in judgment by VA in the treatment 
of the veteran's right wrist disability.  The new evidence of 
record since the March 1988 rating decision includes: private 
physician reports recording the veteran's history, reflecting 
current clinical findings, showing current diagnoses, and 
including an opinion regarding the etiology of diagnosed 
arthritis; the veteran's personal hearing testimony regarding 
symptomatology at relevant times; and a medical examination 
report reflecting a history, clinical findings, diagnoses, 
and medical etiology opinions on the relevant question of 
whether current right wrist or hand disability was the result 
of VA surgical treatment in September 1949.  Especially in 
light of the intervening decision of the U.S. Supreme Court 
in Brown v. Gardner, 115 S.Ct. 552 (1994) invalidating the 
fault requirements in the implementing regulation 38 C.F.R. 
§ 3.358, the Board finds that the evidence received 
subsequent to the RO's March 1988 rating decision denial is 
new and material, and the requirements to reopen the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability as a result of VA hospitalization or medical or 
surgical treatment from September 1949 to March 1950 have 
been met.  Accordingly, the veteran's claim is reopened.   

III.  Entitlement to Compensation under 38 U.S.C.A. § 1151

As the veteran filed his 38 U.S.C.A. § 1151 request to reopen 
the claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability in December 1994, prior to the change in law 
effective October 1, 1997, the issue before the Board 
regarding the veteran's claim is whether the veteran has 
additional right wrist or hand disability "as a result of" 
VA hospitalization or medical or surgical treatment or 
examination or vocational rehabilitation training.  With 
regard to this claim, the veteran is not required to show 
that proximate cause of any additional right wrist or hand 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, as required by 
the version of 38 U.S.C.A. § 1151 in effect from October 1, 
1997.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996). 

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).  

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

The veteran contends that compensation is warranted for right 
wrist and hand disability under the provisions of 38 U.S.C.A. 
§ 1151 because VA damaged his wrist during surgery at a VA 
Medical Center in September 1949.  In a July 1995 statement, 
the veteran wrote that a "nerve from" his hand was damaged 
and did not heal, that he had a reaction to penicillin, he 
lost 75 to 80 percent of the use of the right hand, and that 
he had arthritis and pain in the right hand.  At a May 1997 
personal hearing before the undersigned acting member of the 
Board, the veteran testified that his 38 U.S.C.A. § 1151 
claim was based upon a 1949 surgical procedure by a VA 
Medical Center, that he returned to VA for about six months 
following this surgery, that his right thumb and index and 
middle fingers were still numb, and that he experienced pain 
and functional limitation due to the right wrist disorder.  
He also testified regarding recent treatment he had received 
from private physicians and about other treatment options.  
At the April 1999 personal hearing at the RO, the veteran 
testified that he injured his right wrist while in the 
Reserves, and that his right hand now tingled and hurt all 
the time.  The veteran has not alleged, and the evidence of 
record does not raise, that the alleged additional disability 
was the result of VA examination or vocational rehabilitation 
training.  Through his representative, he contends that 
reasonable doubt should be resolved in his favor. 

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right 
wrist and hand disability as a result of VA hospitalization 
or medical or surgical treatment from September 1949 to March 
1950.  The competent medical evidence of record does not 
demonstrate that the veteran has any additional right wrist 
or hand disability "as the result of" VA hospitalization or 
medical or surgical treatment, including from September 1949 
to March 1950.

The evidence shows that in 1949 the veteran fell and 
fractured his right wrist, resulting in right wrist pain and 
tingling.  In September 1949, he underwent surgical removal 
of a carpal bone at a VA Medical Center, where he remained 
until March 1950.  

During treatment by private physicians many years later in 
the 1990's, the veteran reported that he had persistent 
problems of discomfort and swelling with his right wrist with 
any strenuous use, heavy lifting, or repetition.  He reported 
in August 1995 that he had the original symptoms of numbness 
and tingling that had persisted without any change through 
the years since the original injury.  To the extent that the 
veteran's claim is that he now has additional disability of 
right wrist pain and numbness, these symptoms do not 
constitute additional disability; these are the same symptoms 
the veteran had that preexisted VA surgery in September 1949.  
See 38 C.F.R. § 3.358(b) (1996) (compensation is not payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized).  

The veteran currently has right wrist or right hand 
disability diagnosed as carpal tunnel syndrome (CTS), C6 
radiculopathy, and arthritis of the right wrist 
(radioscaphoid, distal radial ulnar).  The weight of the 
medical evidence of record demonstrates that the veteran's 
current right wrist and hand disability diagnosed as CTS or 
C6 radiculopathy is the result of the preexisting right wrist 
fracture rather than remedial VA surgical treatment in 1949.  
For example, Dr. Ellis' wrote an opinion dated in October 
1995, that he believed the veteran's severe right CTS was 
"secondary to his previous [right] wrist injury which is 
service connected."  This opinion tends to relate the 
veteran's current CTS to the wrist injury in 1949 but does 
not have any tendency to show that the current right CTS was 
the result of VA surgical treatment in September 1949, or was 
the result of VA hospitalization or medical or surgical 
treatment from September 1949 to March 1950.   

The January 1997 VA examination report, likewise, does not 
demonstrate that the veteran's current disability of fracture 
residuals and CTS were "the result of" VA surgical 
treatment in September 1949, or VA hospitalization or medical 
or surgical treatment from September 1949 to March 1950.  The 
January 1997 VA examination report notes the veteran's 
complaints of current right wrist symptomatology of 
stiffness, limited motion, and dysesthesia, and reflects 
diagnostic impressions that included postoperative residuals 
of fracture of the right wrist and CTS of the right wrist 
secondary to the fracture residuals.  The January 1997 VA 
examination report included the specific etiology opinion 
that the veteran's current right wrist disability was 
"directly related and caused by the injury the [veteran] 
sustained to his right wrist in 1949 . . . the damage to his 
right wrist was due to the injury.  The residual effects are 
secondary to the injury rather than to the surgery."  The 
opinion also indicated that, if the veteran had not undergone 
the September 1949 surgical procedure on his right wrist, 
"his right wrist condition would be much worse and 
intolerable."   

With regard to the diagnosed arthritis, an August 1995 report 
by a private physician, Paul Ellis, M.D., reflects the 
opinion that the arthritis of the right wrist was secondary 
to the partial proximal row carpectomy conducted by VA, 
although he thought the major problem was CTS of the right 
wrist.  The carpectomy, however, was a "necessary 
consequence," a certain and intended result, from the 
September 1949 VA surgical treatment for the underlying 
preexisting right wrist fracture.  38 C.F.R. § 3.358(c)(3) 
(1996) (compensation is not payable for necessary 
consequences of surgery).  

The private treatment records from R. Frank Morrison, M.D., 
reflect the veteran's history of intermittent trouble with 
intermittent pain of the right wrist since sustaining a 
fracture and injury in 1949, a report of general worsening of 
symptoms, and diagnoses of CTS and chronic and moderately 
severe C6 radiculopathy on the right.  Dr. Morrison did not 
offer an etiology opinion, however, nor did he offer any 
reason to think that any of the current right wrist or hand 
disability was the result of VA hospitalization or medical or 
surgical treatment rather than the fracture injury in 1949.  
Notwithstanding the veteran's general allegations of 
worsening symptomatology, the mere fact of aggravation alone 
does not suffice to make the disability compensable under the 
provisions of 38 U.S.C.A. § 1151.  What is required, and what 
is lacking in this case, is medical proof that the additional 
current disability resulted from disease or injury or an 
aggravation of an existing disease or injury suffered "as 
the result of" hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).  

The Board notes the veteran's contention that a "nerve 
from" his hand was damaged during VA surgical treatment in 
1949 and did not heal, and that VA "damaged" his wrist.  
There is no competent medical evidence of record, however, to 
demonstrate any nerve damage during the September 1949 
carpectomy by VA to the veteran's right wrist and hand.  The 
Board has considered the veteran's reported history of 
symptoms at all times, including at the time of the right 
wrist fracture, during VA treatment from 1949 to 1950, 
subsequent to VA treatment, and more recently as he was 
seeking treatment in the 1990's or at the 1997 VA 
compensation examination.  While the veteran is competent to 
report and describe to medical professionals the symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including medical diagnoses and an opinion as to 
the etiology of a current disability.  See Grottveit v. 
Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right wrist and hand disability as a result of 
hospitalization or medical or surgical treatment received at 
a VA medical facility from September 1949 to March 1950 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (1996); 38 C.F.R. § 
3.102 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).   As 
requested, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102. 


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for additional right wrist and hand disability as a 
result of VA hospitalization or medical or surgical treatment 
from September 1949 to March 1950, is granted to this extent 
only. 

An appeal for compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for additional right wrist and hand 
disability as a result of VA hospitalization or medical or 
surgical treatment from September 1949 to March 1950, is 
denied.


		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

